DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/22 has been entered.
 
Withdrawn Claim Rejections
	The rejections of claims 1, 4, 7-13, 22 and 24-27 under 35 U.S.C. 103 as being unpatentable over Tan et al. (US 2016/0184195; published: Jun. 30, 2016; filed Dec. 30, 2014; of record) in view of Bui et al. (US 2014/0105945; published: Apr. 17, 2014; of record) and Kolly-Hernandez et al. (US 2007/0202067; published: Aug. 30, 2007; of record) are hereby withdrawn in view of the claim amendments filed on 11/17/22; specifically the narrowing of the species of oil and nonionic surfactant in instant claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7-8, 10-13, 22, 25-27, 36-38 and 40-42 are rejected under 35 U.S.C. 103 as being obvious over Tan et al. (US 2016/0175240; published: 6/23/16; effective filing date: 12/19/14), in view of Kolly-Hernandez et al. (US 2007/0202067; published: Aug. 30, 2007; of record) and Liu et al. (CN 104784064; published: 7/22/15).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2) due to its effective filing date of 12/19/14. It also constitutes as prior art under 35 U.S.C. 102(a)(1) due to its publication date of 6/23/16.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Tan et al. is directed to hair styling compositions comprising latex polymers and wax dispersions (Title). Tan et al. teach a hair styling composition comprising:
one or more latex polymers selected from acrylate latex polymers, polyurethane latex polymers, and mixtures thereof (i.e., the claimed mixture of latex polymers);
a wax dispersion
a surfactant mixture comprising:
at least one nonionic surfactant (i.e., the required type of claimed surfactant); and 
at least one ionic surfactant (i.e., the optional type of claimed surfactant)
at least one oil gallant;
water; and optionally,
at least one additional ingredient selected from non-volatile/non-silicone oils, emulsifying polymers, sunscreen agents, colorants, a wax having a melting point of 35 ˚C or less, silicas, talc, clays, volatile solvents and mixtures thereof; and optionally, 
a solvent; and optionally,
a dispersion of particles of at least one silicone latex film-forming polymer 
(limitations of instant claims 1 and 25; claim 1). 
	With regards to the mixture of latex polymers, Tan et al. teach that the composition comprises two latex polymers (a) acrylate copolymers and (b) polyurethane-34 (limitations of instant claims 1, 4 and 36; see entire ref.; e.g., [0081]). Tan et al. teach that the one or more latex polymers can be film-forming latex polymers (limitation of instant claims 1 and 26; [0093]). Tan et al. teach that the latex polymers (a) can be employed, as polymeric active material (dry weight basis), in an amount of about 0.1%, or about 0.5%, or about 1%, or about 1.5%, or about 2%, or about 2.5%, or about 3%, or about 3.5%, or about 4%, or about 4.5%, or about 5% (and up to 10% by weight), based on the total weight of the composition (limitation of instant claims 1, 10, 26 and 40; [0095]. [0494]). Tan et al. teach that the weight ratio of the polyurethane latex polymer to the acrylate latex polymer is at about 1:1 (limitation of instant claims 1, 7, 26 and 37; [0501]).
	With regards to the claimed plant/vegetable oils, Tan et al. teach that suitable non-silicone, non-volatile oils abovementioned can include plant oils such as sweet almond oil, macadamia oil, grapeseed oil, olive oil, argan oil, shea butter oil and jojoba oil, which are listed species in the claimed Markush groupings (limitations of instant claims 1, 11 and 26-27; [0361]).
	With regards to the abovementioned nonionic surfactant, Tan et al. teach that alkoxylated fatty alcohols are suitable nonionic surfactants (limitation of instant claims 1 and 26; [0195-0196]).
	With regards to the additional surfactant, Tan et al. teach that a mixture of nonionic and ionic surfactants (e.g., anionic surfactants) is exemplary ([0193] and [0206-0207]). 
With regards to the abovementioned volatile solvents, Tan et al. teach that preferably volatile solvents include hydrocarbon-based oil and volatile silicone oils such as dimethicones (limitation of instant claims 8, 12-13 and 38; [0402-0419]). It is noted that Tan et al. also teach the use of fluoro oils ([0416-0420]).
With regards to instant claim 22, Tan et al. teach the use of styrenic block copolymers in its compositions, wherein the styrenic block copolymer is a hydrocarbon-based block copolymer that has film-forming properties (i.e., capable of forming a film when applied to the skin) and wherein the content of styrenic block copolymer may range from about 0.1% to about 15% by weight ([0264-0285]).
With regards to the dispersion medium, Tan et al. teach that it comprises at least one solvent chosen from water and may further comprise at least one solvent chosen from cosmetically acceptable organic solvents (limitation of instant claims 1 and 25-26; [0099]).
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
Although Tan et al. teach the incorporation of plant oils in the abovementioned compositions, they do not teach wherein the total amount of plant oils ranges from about 3% to about 6%, about 0.01% to about 6%, is about 0.1% or about 4% by weight, relative to the total weight of the composition, as required by instant claims 1, 26 and 41-42, respectively. However, such deficiency is cure by Liu et al. 
Liu et al. are directed to hair shaping compositions (Title). Liu et al. teach that hair styling compositions may contain an oily substance, which increase hair elasticity, helps prevent hair breakage, splitting, and improves hair color to some extent (Oil section). Furthermore, Liu et al. teach that vegetable oils are particularly preferred oils and non-volatile oils include jojoba oil, sweet almond oil, grapeseed oil, olive oil, which are all oils taught by Tan et al.
Although Tan et al. teach that the abovementioned composition can further comprise thickening agents ([0173]), they do not specifically teach a polyacrylamide thickening agent present in a range from about 0.1 to about 3% by weight, relative to the total weight of the composition, as required by instant claims 1 and 26.  However such deficiency is cured by Kolly-Hernandez et al.
Kolly-Hernandez et al. is directed to stable oil-in-water and water/oil/water multiple emulsions and hair treating compositions comprising them (Title).  Kolly-Hernandez et al. teach the hair treating emulsion compositions contain a polyacrylamide thickening agent, wherein the thickener can preferably be used in the hair treating composition at levels of from about 0.1% to about 10% by weight of the composition (i.e., overlapping ranges with sufficient specificity; see MPEP §2144.05(I); ([Abstract and [0038]).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
The concentration of oil in the composition of Tan et al. is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and would reasonably expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal concentration of oil (e.g., plant oil) in order to best achieve the desired results as such would provide advantageous hair elasticity, prevention of hair breakage, splitting and improvement of hair color as taught by Liu et al.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). Attention is directed to MPEP 2144.05 which states: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
The Applicants' specification provides no evidence that the selected concentration range in claims 1, 26 and 41-42 was not due to routine optimization and/or that the results should be considered unexpected compared to the prior art.  Due to numerous properties of various oils (e.g., effect on hair elasticity, breakage, splitting and color), it would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to combine these teachings and alter the concentration.  One of ordinary skill in the art would have been motivated to change the concentration as this could be expected to be advantageous for providing the desired properties to the hair that the composition is applied to.
Based on these teachings, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made, to substitute equivalents, each of which is taught by the prior art to be useful for the same purpose (the thickener of Tan et al. with that of Kolly-Hernandez et al. (e.g., polyacrylamide) for the purpose of thickening and stabilizing the emulsion composition) (See MPEP 2144.06-II).
Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Claims 9 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US 2016/0175240; published: 6/23/16; effective filing date: 12/19/14), Kolly-Hernandez et al. (US 2007/0202067; published: Aug. 30, 2007; of record) and Liu et al. (CN 104784064; published: 7/22/15) as applied to claims 1, 4, 7-8, 10-13, 22, 25-27, 36-38 and 40-42 above, and further in view of Lewis et al. (WO 2016/012757; published: 1/28/16).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Tan et al., Kolly-Hernandez et al. and Liu et al. teach the limitations of instant claims 1, 4, 7-8, 10-13, 22, 25-27, 36-38 and 40-42 (see rejection above for details).
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
Although Tan et al. teach the incorporation of nonionic surfactants and specifically alkoxylated fatty alcohol nonionic surfactants, they do not teach wherein the surfactant is polysorbate 80, as required by instant claims 9 and 39. However, such deficiency is cure by Lewis et al. 
Lewis et al. are directed to hair conditioning compositions (Title). Lewis et al. teach that polysorbate 80 is not only used as a surfactant but as a hair conditioning agent, which is a very safe compound commonly used in the cosmetic, pharmaceutical and food industries. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	The disclosures of Tan et al., Kolly-Hernandez et al. and Liu et al. and Lewis et al. are each directed to topically applied hair compositions.  Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine their respective teachings and to substitute the nonionic alkoxylated fatty alcohol surfactant of Tan et al. with polysorbate 80, as instantly claimed, with a reasonable expectation of success, at the time of the instant application.  A person of ordinary skill would have been motivated to so because Lewis et al. teach that such known, safe surfactant advantageously has hair conditioning effects when used in a hair composition.
	Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US 2016/0175240; published: 6/23/16; effective filing date: 12/19/14), Kolly-Hernandez et al. (US 2007/0202067; published: Aug. 30, 2007; of record) and Liu et al. (CN 104784064; published: 7/22/15) as applied to claims 1, 4, 7-8, 10-13, 22, 25-27, 36-38 and 40-42 above, and further in view of Bui et al. (US 2014/0105945; published: Apr. 17, 2014; of record).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Tan et al., Kolly-Hernandez et al. and Liu et al. teach the limitations of instant claims 1, 4, 7-8, 10-13, 22, 25-27, 36-38 and 40-42 (see rejection above for details).
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
Tan et al. do not teach in a particular embodiment wherein the composition further comprises at least one coalescing agents and/or plasticizers, present in a total amount ranging from about 0.1% to about 20% by weight, relative to the total weight of the composition, as required by instant claim 24.  However, such deficiency is cured by Bui et al. 
Bui et al. is directed to cosmetic compositions comprising wax dispersions and thermoreversible gelling polymers (Title), wherein the cosmetic composition (e.g., a mascara) comprises (a) at least one latex film former; (b) a wax dispersion comprising (i) solid wax particles; (ii) a surfactant mixture comprising at least one nonionic surfactant and at least one ionic surfactant; and (iii) water; and (c) at least one thermoreversible gelling polymer (claim 1).  Bui et al. teach wherein the composition may further comprise at least one coalescent and/or plasticizer and thickeners, wherein these additional ingredients may be present in an amount ranging from about 10% to about 80% ([0038-0039] and [0225-0228]).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
The disclosures of Tan et al. and Bui et al. are each directed to cosmetic emulsion compositions comprising (a) at least one latex chosen (e.g., acrylate latex, a polyurethane latex, or a silicone latex), (b) an oil phase, (c) at least one surfactant and (d) water. It would have been prima facie obvious for a person of ordinary skill in the art to combine their respective teachings and to further incorporate coalescents/plasticizers (about 10 to about 80%), as instantly claimed, with a reasonable expectation of success, at the time of the instant application.  A person of ordinary skill would have been motivated to do so because Bui et al. teach that one of ordinary skill in the art will be able to select appropriate types and amounts of additional cosmetic ingredients (e.g., coalescents/plasticizers) based on, for example, the type of cosmetic composition being formulated and the desired properties thereof ([0225]).
	Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Response to Arguments
Applicants’ arguments are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617